Title: To John Adams from C. W. F. Dumas, 5 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 5e. Mars 1782
Monsieur

Quoique j’aie loué des Chambres ici pour moi, et que mon Epouse et ma fille ayent pris des mesures pour passer l’Eté à la Campagne et l’hiver à Gertrudemberg, cela ne nous empêchera point d’entrer de tout notre coeur dans le projet que vous proposez; et nous nous promettons d’en rendre l’exécution aussi agréable et avantageuse pour V. Exc quelle le sera pour nous. J’en serai quitte pour payer une année de mes chambres, et quelque dédommagement à ceux qui avoient pris des mesures pour loger ma famille cet hiver, et ma femme, pour reculer et abréger son voyage à la Campagne. Revêtue chez vous de l’autorité qu’y auroit Madame Adams sur les Domestiques, elle saura très-bien tenir toute la maison en ordre, et faire ensorte qu’une juste oeconomie vous fasse autant et plus d’honneur que la dissipation, qui n’est que trop ordinaire dans d’autres maisons.
Quant aux appartemens, je suis sûr qu’il y en aura assez et de reste pour nous tous dans l’Hotel, indépendamment de ceux que vous réserverez pour votre usage, et pour recevoir du monde.
Comme nous nous sommes réduits depuis plusieurs années à une seule Servante pour tout Domestique dans notre Ménage, notre ac­cession, Monsieur, au vôtre n’augmentera le nombre des vôtres tout au plus que de cette fille. Je dis tout au plus: car, après que tout sera réglé dans la maison nous pensons que le nombre auquel vous vous êtes borné à Amsterdam, pourra suffire.
Au reste cet arrangement là, et celui des Chambres, pourra beaucoup mieux se faire de bouche, que par Lettres. Nous espérons donc que vous pourrez, le plutôt le mieux, venir faire un tour ici. Vous verrez alors la maison avec mon Epouse, et quand elle saura vos intentions et votre goût, tout s’arrangera en conséquence. Votre présence d’ailleurs est desirée par l’Ambassadeur, qui a reçu votre derniere Lettre, et qui ne pourra répondre en détail que de bouche. Ainsi la réponse qu’il vous fera par Lettre ne sera qu’en termes généraux. Je vous dirai en attendant, que depuis votre dernier voyage ici les choses ont changé de face, par la démarche réelle que L. H. P. ont faite le 22 du mois passé, en communiquant formellement Les vôtres de May et Janvier dernier aux Etats d’Hollande, qui les ont prises ad referendum comme j’ai eu l’honneur de vous le marquer. Ainsi les Etats-Généraux ne sont plus en faute; et quand nous présenterions vingt Mémoires présentement, ils allegueroient toujours, qu’ils n’ont pas encore les Instructions de leurs Commettants pour les recevoir. Il convient donc de tenir vis-à-vis d’eux la même conduite que tient l’Ambr. de la part de sa Cour, et de voir le tour que prendront les choses en Frise, et en Hollande, puisque votre admission est sur le tapis dans cette derniere, et, selon toute apparence, actuellement résolue dans la premiere. En attendant, rien n’empêche que vous ne veniez soutenir ici le caractere annoncé, jusqu’à-ce qu’on ose dire non: ce qui n’arrivera pas.
Rien ne sera acheté pour l’hôtel, que vous ne l’ayez vu et approuvé. J’ai pris le fourneau: et j’ai dit à l’homme de la Tenture, qu’on n’en a pas besoin. Il ne sera pas touché non plus à rien, jusqu’à-ce que vous ayiez vu et ordonné vous-même les réparations que vous jugerez nécessaires. Il n’est pas possible même d’y rien toucher, puisque le transport ne peut se faire qu’au 1er. May: et alors vous viendrez vous-même l’occuper. J’ajouterai, que dans la dépense journaliere même il ne se fera rien que vous n’ayiez réglé d’avance, et que nous ferons ensorte que vous puissiez voir de semaine en semaine ou toutes les fois que vous le souhaiterez, les comptes en regle dans un Livre. En un mot, nous partirons en honnêtes gens du 1er principe de toute société grande ou petite, de fonder notre bonheur sur le vôtre, tant que nous aurons l’honneur et la satisfaction de demeurer et vivre avec Votre Exce. Recevez-en, Monsieur, ma parole, et celle de mon Epouse. L’expérience la ratifiera dans tous les détails sans exception.
Revenons au politique. Je souhaitte que ce que l’on vous a appris de la Gueldre ne soit point exagéré: elle est encore trop peu à elle-même, pour compter absolument sur ce qu’elle pourra résoudre. Les résolutions de la Frise, et de la Hollande sont plus près de la maturité. Laissons-les y parvenir au grand air, sans les mettre en Serre. Nous en aurons le fruit à meilleur marché.
Mardi prochain les Etats d’Hollande reviennent ici; et le Jeudi suivant 7e sera le jour remarquable où se terminera la grande altercation domestique. Vous pourrez être témoin, Monsieur, de la maniere dont cela finira, si vous venez ici.

Mon Epouse et ma fille présentent leurs respects à V. Exce. Je suis avec celui qui vous est voué pour toujours Monsieur Votre très-humble & très-obéissant serviteur
Dumas


P.S. Le Secretaire de M. le Duc de la Vauguyon vient de m’avertir, qu’il a mis au chariot de Poste parti d’ici pour Amsterdam aujourd’hui à 1 heure, une Lettre de son Excellence pour Vous; si on ne vous l’a portée ce soir, il faudra la faire chercher et réclamer au Bureau du Chariot de Poste à Amsterdam.

